Citation Nr: 0513012	
Decision Date: 05/13/05    Archive Date: 05/25/05

DOCKET NO.  03-18 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back injury, to 
include residuals of spinal fractures.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1968 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 RO decision that denied 
entitlement to service connection for a back disability.  

In July 2004 the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge at the local VA office.  
A transcript of that hearing is of record.


FINDING OF FACT

The veteran's current back disability is not related to a 
disease or injury in service to include spine fractures. 


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
military service and arthritis may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to his claim.  

In the present case, the RO, in letters dated in July and 
October 2002, provided the veteran with the required notice 
under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  
Specifically, the veteran was furnished notice of the types 
of evidence needed in order to substantiate his claim of 
service connection, as well as the types of evidence VA would 
assist him in obtaining.  The veteran was informed of his 
responsibility to identify, or submit directly to VA medical 
evidence that shows a currently disability, evidence of a 
disease or injury in service, and medical evidence of a link 
between his current disability and service.  The veteran was 
also informed that this evidence could consist of medical 
records or medical opinions.  

By way of a September 2002 rating decision, an August 2003 
Statement of the Case, and a May 2003 Supplemental Statement 
of the Case, the RO advised the veteran and his 
representative of the basic law and regulations governing his 
claim, and the basis for the denial of his claim.  These 
documents, as well as the RO's July and October 2002 letters, 
also specifically informed the veteran of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  In this context, it is well to observe that the 
VCAA requires only that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of copies of the appellant's service 
medical records, post-service private medical treatment 
records, a VA examination in connection with his claim and 
statements submitted by the veteran and his representative in 
support of his claim.  In this case, the Board finds that VA 
undertook reasonable development with respect to the 
veteran's claim and further development is not warranted.  

Based on the foregoing, the Board concludes that there is no 
material evidence that has not been accounted for with 
respect to the appellant's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the appellant in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Entitlement to service connection for a back 
disability

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  In addition, for certain chronic 
diseases, including arthritis, a presumption of service 
connection arises if the disease is manifested to a degree of 
10 percent within a year following discharge from service.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In this case, it is clear that the veteran has been diagnosed 
as having a current back disability to include degenerative 
disc disease and arthritis.  Therefore, although the Board 
has reviewed the lay and medical evidence in detail, the 
Board will focus its discussion on evidence that concerns 
whether his current back disability is related to a disease 
or injury in service.  

Here, the veteran's service medical records reflect that the 
veteran was run over by a truck in August 1968 while serving 
in the military.  It was noted that the wheels of the truck 
passed on either side of him.  The initial impression was an 
abrasion and contusion of the lower back and right buttock.  
Following further studies, it was determined that he had 
sustained three lumbar transverse process fractures at L1, L2 
and L3.  Treatment included medication.  In December 1968, 
subjective complaints of low back pain were noted.  It was 
also objectively observed that he had good mobility of the 
back and no tenderness.  In May 1969, he reported having pain 
over the right lumbosacral muscles since his accident.  He 
also said his symptoms had been aggravated by prolonged 
standing.  X-rays were described as unremarkable.  On his 
September 1969 separation examination, his spine was noted as 
clinically normal.  On an associated Report of Medical 
History, it was noted that he had sustained a back injury in 
an accident but was "now better."  

The next indication of back problems is several decades 
later, in October 1996.  At this time, he was seen for low 
back pain.  The record indicates that he has been seen 
regularly since that time.

In March 2003, the veteran was afforded a VA examination in 
connection with his claim.  The examiner noted that the 
veteran's claims file had been reviewed, including his 
service history and his in-service automobile accident and 
lumbar transverse process fractures at L2, L3, and L4.  The 
examiner also noted the veteran's recent treatment for low 
back pain and X-rays indicating that the veteran may have 
some lumbar arthritis.  Upon examination the veteran was 
found to have nonspecific lumbosacral tenderness and slight 
limitation of motion.  X-rays indicated evidence of a L4 
left-sided transverse process fracture and mild degenerative 
changes.  The clinical impression was muscular low back pain.  
On the question of nexus to service, the examiner stated that 
the veteran's "back per the history did well for 
approximately 15-20 years prior to his development of low 
back pain.  The relationship between his transverse process 
fractures and his development of significant low back pain 20 
years later is unclear.  Although it is possible that his 
remote history of transverse process fractures had a mild  
contributory role to his later development of low back pain, 
I think it is more likely that his low back pain is 
independent of his history of transverse process fractures.  
Regarding the diagnosis of arthritis in his lumbar spine, I 
think that it is not likely that his transverse process 
fractures have caused or exacerbated his arthritis.  
Therefore based on the information available to me and my 
understanding of the medical literature, I think that it is 
not likely that his transverse process fractures have caused 
or exacerbated his lumbar spine mild arthritis, and I think 
that it is also not likely that his transverse process 
fractures have caused or exacerbated his low back pain 
although this does remain a remote possibility."

In light of the foregoing, the Board finds that the evidence 
of record is against a finding that the veteran's current 
back disability is related to an injury in service.  While it 
is acknowledged that the veteran did suffer a back injury in 
service which resulted in lumbar transverse process fractures 
at L2, L3, and L4, the VA examiner in March 2003 found that 
the veteran's current low back problems are more likely 
independent of his history of transverse process fractures, 
and that it is not likely that his transverse process 
fractures caused or exacerbated his mild lumbar arthritis.  
And the Board notes that there is no contrary opinion in the 
record.  

While the veteran may feel that his condition is related to 
his in-service accident, the Board notes that, as a 
layperson, the veteran is not competent to establish a 
medical diagnosis or show a medical etiology; such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Without medical evidence linking his back condition 
with his active duty service, there is no basis upon which to 
establish service connection.  Service connection for a back 
condition, to include residuals of spinal fractures, must be 
denied.  


ORDER

Service connection for a back disability is denied.




	                        
____________________________________________
	K. PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


